FILED
         IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT NASHVILLE
                                                    October 30, 1997
                         SEPTEMBER 1997 SESSION
                                                   Cecil W. Crowson
                                                  Appellate Court Clerk
EDWARD F. NESBITT,                 )
                                   )
            Appellant,             )    C.C.A. No. 01C01-9611-CR-00491
                                   )
vs.                                )    Davidson County
                                   )
STATE OF TENNESSEE,                )    Honorable Ann Lacy Johns, Judge
                                   )
            Appellee.              )    (Post Conviction)
                                   )



FOR THE APPELLANT:                      FOR THE APPELLEE:

WILLIAM A. LANE                         JOHN KNOX WALKUP
Attorney at Law                         Attorney General & Reporter
3236 Dilton Mankin Road
Murfreesboro, TN 37127                  DARYL J. BRAND
                                        Assistant Attorney General
                                        Criminal Justice Division
                                        450 James Robertson Parkway
                                        Nashville, TN 37243-0493

                                        VICTOR S. JOHNSON, III
                                        District Attorney General

                                        ROGER MOORE
                                        Assistant District Attorney General
                                        222 Second Ave. North, Ste. 500
                                        Nashville, TN 37201-1649



OPINION FILED: ____________________


AFFIRMED - RULE 20

CURWOOD WITT
JUDGE
                                      OPINION

              The petitioner, Edward F. Nesbitt, appeals the Davidson County

Criminal Court's dismissal of his petition for post-conviction relief. The petitioner is

serving a ten-year sentence following his May 18, 1990 guilty plea to the crime of

aggravated robbery. In this post-conviction action, filed December 8, 1995, he

challenges his conviction is various constitutional respects. The lower court found

his claims barred by the one-year statute of limitations and dismissed his petition

without appointing counsel or conducting a hearing. The petitioner acknowledges

more than three years passed between the date of his conviction and the filing of

his petition,1 but he alleges the 1995 Post-Conviction Procedure Act provided him

with a one-year window to file a claim. Having reviewed the record, we affirm the

judgment of the lower court pursuant to Rule 20 of the rules of this court.



              Our supreme court recently held that the Post-Conviction Procedure

Act of 1995 did not revive previously expired post-conviction claims. Arnold Carter

v. State, --- S.W.2d ---, No. 03-S-01-9612-CR-00117 (Tenn., Knoxville, Sept. 8,

1997). Moreover, the petitioner before us has presented no claim which would

entitle him to untimely relief. See Tenn. Code Ann. § 40-30-206(g) (Supp. 1996);

Burford v. State, 8445 S.W.2d 204 (Tenn. 1992). His claims are barred. The trial

court did not err in summarily dismissing his petition. Tenn. Code Ann. § 40-30-

206(b) (Supp. 1996). As a result, we find no error of law requiring reversal. The

lower court's judgment is affirmed pursuant to Rule 20, Court of Criminal Appeals

Rules.




         1
        Prior to the 1995 amendments to the Post-Conviction Procedure Act, a
petitioner had three years to file his claim. Tenn. Code Ann. § 40-30-102 (1990)
(repealed 1995).

                                           2
                                  _______________________________
                                  CURWOOD WITT, JUDGE




CONCUR:



_______________________________
GARY R. WADE, JUDGE



_______________________________
THOMAS T. WOODALL, JUDGE




                                  3